Order entered December 22, 2020




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00704-CV

LORY K. WILSON, GREGORY S. VENABLE, AND JAMES B. JOHNSON,
                       Appellants

                                          V.

       CAPITAL PARTNERS FINANCIAL GROUP USA, INC. AND
          BTH BANK, NATIONAL ASSOCIATION, Appellees

                On Appeal from the 44th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-09275

                                     ORDER

      Before the Court is appellees’ unopposed second joint motion for an

extension of time to file their respective briefs on the merits. We GRANT the

motion and extend the time to January 4, 2021. We caution appellees that further

extension requests will be disfavored.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE